Citation Nr: 0106374	
Decision Date: 03/05/01    Archive Date: 03/08/01	

DOCKET NO.  99-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cysts, scarring, 
and a skin disorder as secondary to Agent Orange exposure.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of VARO in Lincoln, 
Nebraska.  

Received in March 1999 was the veteran's notice of 
disagreement with the denial of service connection for cysts 
and the assignment of a 30 percent disability rating for his 
PTSD.  In that statement, the veteran indicated that he also 
wanted to claim service connection for hemorrhoids.  In a 
rating decision dated in October 1999, service connection for 
hemorrhoids was denied.  The veteran was notified of the 
determination by communication dated later that month.  In 
his February 2000 statement in support of the veteran, his 
accredited representative referred to the claim for service 
connection for hemorrhoids.  In April 2000, the veteran was 
issued a statement of the case with regard to his claim for 
service connection for hemorrhoids.  The basis of the denial 
was that the veteran had not submitted a well-grounded claim.  
A substantive appeal with regard to this matter is not of 
record.  

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of the United 
States Code), Public Law 106-475, 114 Stat. 2096 (2000).  The 
VCAA removed the requirement for a claimant to submit a well 
grounded claim.  In addition, the VCAA provides that, in 
cases where claimants have a prior final claim denied as not 
well grounded, they have two years from the date of the 
enactment of the VCAA to request readjudication of the claim 
under subsection 7(b) of the VCAA.  Accordingly, the RO 
should take appropriate action with regard to this matter.  

Additional review of the record shows that in a November 1999 
communication, the veteran raised the matter of his 
entitlement to a total compensation rating based on 
individual unemployability by reason of severity of his 
service-connected disabilities.  This matter was denied by 
rating decision dated in July 2000, and the veteran was 
informed of the determination by communication dated that 
same month.  A notice of disagreement with the determination 
is not of record.  


FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence linking a skin disorder or a current 
disorder manifested by cysts or scarring to herbicide 
exposure, or any other incident or event of service.  

2.  Manifestations of the veteran's PTSD include nightmares, 
difficulty sleeping, a lack of interest in things, anger, 
irritability, and depression.  

3.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disorder, cysts, or 
scarring resulting from exposure to Agent Orange.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met during any time since the effective 
date of the grant of service connection on July 2, 1997.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for claimed residuals of 
Agent Orange exposure.

Service connection may be granted for disability resulting in 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served in active duty in Vietnam during the Vietnam era, and 
currently have one of the diseases listed in 38 C.F.R. 
§§ 3.309(e) (2000).  38 C.F.R. § 3.307(d)(6) (2000).  The 
veteran's active duty included service in Vietnam and during 
the Vietnam era.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

The United States Court of Appeals for the Federal Circuit 
determined that Section 5 of the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act of 1984, Public 
Law No. 98-542, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 340 Fed. 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Braque 
v. Brown, 10 Vet. App. 155, 160 (1997).  

The Board notes that the diseases listed above shall not 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda, 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the veteran, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding of 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by fair 
preponderance of the evidence).  


Factual Background

The record reflects that the veteran served in the United 
States Navy, with periods of sea service and foreign service.  
Medals awarded include the Viet Nam Service medal and the 
Viet Nam Campaign medal.

Of record is a July 1994 RO statement to the veteran in which 
he was informed that his claim for service connection for a 
skin condition to include burns, boils, and jungle rot was 
denied.  He was informed that in letters dated in February 
1994, he was asked to furnish medical evidence to support his 
claim, and was also scheduled to report for a VA medical 
examination.  However, because he had not been heard from and 
had not appeared for the VA examination, the decision was 
made to administratively deny his claim.  

Post service medical evidence of record dates from 1994.  On 
one occasion in January 1994 the veteran was seen for a cyst 
in the abdominal region.  He indicated this had been present 
since the previous summer.  A pertinent assessment was made 
of chronic abscess of the abdominal wall.  

In September 1994 he had a small, nonmalignant nodule removed 
from the left ear, identified by a VA pathologist as a 
hemangioma.  

The veteran was accorded a rating examination by VA in 
October 1997.  He stated that while in service, he sustained 
a steam burned the abdomen, the thighs, and the inner arms in 
1968.  At present, he had frequent sores and boils in the 
vicinity of his old burn, and had had multiple surgeries 
involving cysts and sores that he had acquired in the 
abdominal and thigh regions.  The diagnosis was post second-
degree burns of the lower abdomen and inner upper thighs and 
inner arms, with subsequent frequent boil abscess formation 
in the area of the burn.  

A December 1997 rating action awarded service connection for 
secondary burns involving the abdomen, the thighs, and the 
inner arms with subsequent boil abscess formations was 
granted, and a 10 percent evaluation was assigned, effective 
July 2, 1997.  

During a January 1998 VA dermatological examination, the 
veteran described the steam-burn accident noted above.  He 
complained of boils and cyst formations in those areas, and 
stated that he had had multiple work ups for systemic 
diseases, but to no avail.  In addition to making a diagnosis 
of second degree burns of the upper abdomen, the inner 
thighs, the arms, it was indicated there was a history of 
folliculitis and multiple cyst formations of the abdomen, the 
inner thighs, the arms, described as "possibly secondary to 
either above previous burns or rule out Agent Orange 
involvement."  

During a July 1998 VA dermatological examination, the 
examiner noted there were scars secondary to cysts and burns 
from steam heat.  The examiner doubted that the condition was 
secondary to Agent Orange exposure.  The examiner stated the 
veteran did not have chloracne.  He noted service connection 
was in effect for scarring of the skin due to the fact that 
the veteran sustained burns in service.  

Analysis

A review of the evidence of record shows no medical evidence 
of a disability related to Agent Orange exposure.  Service 
connection is currently in effect for scars secondary to 
cysts and burns resulting from a steam burn injury the 
veteran sustained in service.  The veteran was accorded 
examinations by VA in 1997 and 1998, and the examiner who 
conducted the examination of the veteran in 1998 stated that 
he doubted that the veteran had any disorder secondary to 
Agent Orange exposure.  He noted that the veteran did not 
have chloracne.  He specifically stated that the cysts and 
scars the veteran had were a result of the steam burn injury 
the veteran sustained in service.  There is no medical 
evidence of record indicating any kind of nexus between the 
veteran's claimed disability resulting from Agent Orange 
exposure in service, or any other incident of service, and 
any current problems he has.  The Board notes that the 
veteran is competent to report that he was exposed to Agent 
Orange in service.  See Pearlman v. West, 11 Vet. App. 443 
(1998) (holding that a veteran was competent to report 
exposure to mustard gas).  The veteran is not competent, 
however, to express the opinion that Agent Orange exposure 
caused a skin disorder, cyst, and/or scarring.  See Layno v. 
Brown, 6 Vet. App. 465 (1995).  There is simply no competent 
medical evidence of record linking the claimed disability 
involving the skin, cyst, and scarring to Agent Orange 
exposure in service or to any other incident of service.  


Increased Rating for PTSD.

Disability evaluations are determined by the application of 
the VA's Schedule for Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt shall be resolved 
in favor of the claimant, and where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a distinction 
between an original rating and a claim for an increased 
rating.  In this case, the claim has remained in appellate 
status since he filed a notice of disagreement as to the 
initial decision on  his original claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In Fenderson, the Court held that 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, at 126.  In other words, VA may assign "staged" 
ratings to reflect different levels of disability during the 
pendency of the claim.  Accordingly, the Board's analysis of 
this case takes the Fenderson case into account.  

The veteran's PTSD is rated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  That code provides a 50 
percent rating when there is evidence of occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory, e.g., 
retention of only highly learned material; (forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Factual Background

In this case, the veteran was accorded a VA psychiatric 
examination in October 1997.  The only medications he was 
taking were anti-arthritic medications.  He had never been 
hospitalized for medical purposes.  He stated he had never 
been seen by a counselor or therapist, and had never talked 
about his experiences in Vietnam, with the exception of one 
friend who had also been in the military.  He described a 
rather chronic course of multiple depressive episodes with 
dysphoria, hopelessness, sleep difficulty, and irritability.  

On mental status examination he was properly oriented.  He 
paid good attention during the interview, and had good 
concentration.  He was able to switch subjects and focus 
attention without difficulty.  Long term and short term 
memory were intact.  He denied hallucinations or any form of 
thought disorder.  He had no suicidal or homicidal ideation.  
There were no delusions, although he reported nearly constant 
preoccupation with events that happened in Vietnam, all of 
which were negative memories.  He expressed increasing 
dissatisfaction with his activities when in Vietnam.  His 
mood was described as irritable.  He had a hard time 
focusing, and when asked about specifics in Vietnam, he 
became increasingly anxious and restless.  He became somewhat 
more aggressive in his questions as to why the examiner 
wanted to know about such things.  He did not report any 
obsessive symptoms or ritualistic behaviors.  His speech was 
relevant and to the point.  He denied panic attacks, but 
reported some positive hyperstartle responses.  Mood was 
dysphoric and irritable in general.  

The Axis I diagnoses were chronic PTSD and dysthymic 
disorder.  A global assessment of functioning (GAF) score of 
60/70 was given.  

By rating decision dated in June 1998, service connection for 
PTSD was granted, and a 30 percent disability rating was 
assigned, effective July 2, 1997, the date of receipt of the 
veteran's claim for disability benefits.  

The veteran was accorded a PTSD rating examination by VA in 
August 1999.  It was indicated that he had had further anger 
outbursts since the time of the aforementioned October 1997 
examination.  He stated that in the past two years since he 
had seen the examiner, several things had happened.  He had 
married a woman from Russia, and the marriage was going well 
so far.  He indicated that during the past two years he had 
had frequent problems with increased nightmares.  He 
described feeling helpless, angry, and irritable.  Currently, 
he was taking medication for his knees, but was not taking 
any other medications.  

On mental status examination he was properly oriented.  Long 
term and short term memory were intact.  He was more 
irritable than previously, and was restless and had a hard 
time sitting still.  Mood was moderately to severely 
dysphoric, with a constricted range of affect.  He was much 
more negative in his general outlook, but gave no evidence of 
either suicidal or homicidal ideation.  He had some thoughts 
of feeling like "giving up."  He continued to report some 
visual flashbacks on occasion.  It was indicated that he 
presented with a change of mental status since his last 
visit, with increased depressive symptoms.  It was stated 
that he now met the criteria for major depression.  The 
diagnoses included major depression; PTSD and pre-existing 
dysthymia.  

The GAF score was given as 60/60.  The examiner opined that 
whether or not the veteran's depressive disorder was 
secondary to PTSD was difficult, if not impossible, to 
determine, but they seem to be related.  

Analysis

As noted above, a 70 percent disability rating for PTSD is 
warranted when there is occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood.  At the time of both 
the psychiatric examinations accorded the veteran by VA in 
October 1997 and August 1999, it was noted the veteran had 
never been hospitalized for psychiatric purposes, and was not 
taking any psychotropic medication.  Further, at the time of 
each examination, the veteran was described as properly 
oriented, and as having intact long and short term memory.  
The psychiatric examination reports give no evidence of 
obsessional rituals, illogical or irrelevant speech, near 
continuous panic or depression affecting his ability to 
function, spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty adapting to stressful 
circumstances.  

Further, the veteran was assigned a GAF score of 60/70 at the 
time of the 1997 examination, and 60/60 at the time of the 
1999 examination.  A GAF score is the examiner's judgment of 
the individual's overall level of psychological, social, and 
occupational functioning; a score of 60 indicates moderate 
social and industrial impairment.  A score between 61 and 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  The American Psychiatric Association, 
Diagnostic and Statistical Manual of Psychiatric 
Disabilities, 4th edition, 1994, 38 C.F.R. §§ 4.125, 4.130 
(2000).  

The scores of 60/70 and 60/60 were stated as being valid at 
the present time, and for the previous year.  This would 
essentially cover the entire appeal.  While the veteran's 
status has been described as somewhat worse at the time of 
the 1999 examination than at the time of the earlier 
examination, the criteria warranting a rating of 70 percent 
is not demonstrated by the evidence of record, and has not 
been at any time since the effective date of the grant of 
service connection.  While it does  not appear that the 
veteran's psychiatric status at the time of the October 1997 
examination was productive of significant impairment, 
granting him the benefit of the doubt and resolving all 
reasonable doubt in his behalf, the Board believes that the 
veteran's psychiatric symptom picture is most appropriately 
rated as 50 percent disabling during the entire appeal.  


ORDER

Service connection for a skin condition, to include cysts and 
scarring, secondary to exposure to Agent Orange, is denied.  

A rating in excess of 50 percent for PTSD is denied.  



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals






